UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-1347



In Re:   JOHN D. HORTON,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                             (MC-04-13)


Submitted:   June 9, 2005                  Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John D. Horton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John D. Horton petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his petition for

expungement   of     records.      He    seeks    an   order   from   this   court

directing the district court to act.                   Although we find that

mandamus    relief    is   not   warranted       because   the     delay   is    not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not act expeditiously.           We grant Horton’s motion for leave to

proceed in forma pauperis.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court      and     argument   would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                        - 2 -